DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 5, filed September 20, 2021, with respect to Claims 1 and 8 have been fully considered and are persuasive.  The 35 USC 102(a)(1) rejection of Claims 1 and 8 has been withdrawn. 

Allowable Subject Matter
Claims 1 and 3-8 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art fails to teach a multi-level hand apparatus that includes the combination of, inter alia:
a plurality of vertically overlapping hands;
a guide for guiding the movement of the hands in the vertical direction; and
a hand pitch limiter for defining a maximum pitch of the hands;
wherein:
the hands include alternating first-group and second-group hands,
the hand pitch limiter defines the maximum pitch between pairs of a first-group hand and second-group hand,  
wherein the maximum pitch between a first-group hand located on an upper side and a second-group hand located immediately therebelow is defined by abutment between an upward abut portion provided on said first-group hand and a downward abut portion provided on said second-group hand, and 
the maximum pitch between a second-group hand located on an upper side and a first-group hand located immediately therebelow is defined by abutment between an upward abut portion provided on said second-group hand on the upper side and a downward abut portion provided on said first-group hand therebelow.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN E SCHWENNING whose telephone number is (313)446-4861. The examiner can normally be reached Monday - Friday, 8:30 am - 5 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272 -7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.